Citation Nr: 1139265	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1961 to November 1963, October 1964 to April 1973.  He died in November 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant was afforded a personal hearing before a decision review officer in August 2008.  A written transcript of that hearing was prepared and a copy of that transcript has been incorporated into the evidence of record.  The appellant requested a Travel Board Hearing, but later submitted a statement in June 2009 revoking her request.  

In January 2011, the Board remanded the appellant's claim for further examination.  This development has now been completed.  


FINDING OF FACT

The Veteran died on November [redacted], 2007, from anoxic encephalopathy secondary to cardiac arrest at home, acute myocardial infarction and failure, acute renal failure needing dialysis, and respiratory failure needing ventilator support.  The cause of the Veteran's death is presumed to be etiologically related to in-service exposure to an herbicide agent.



CONCLUSION OF LAW

The cause of the Veteran's death was presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who had active service in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

Similarly, certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  In August 2010, the Secretary expanded the list of diseases subject to that presumption, and the disease at issue in this case, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2009) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Cause of the Veteran's Death

The record reflects that the Veteran died on November [redacted], 2007.  The Veteran's death certificate indicated that the cause of the Veteran's death was anoxic encephalopathy secondary to cardiac arrest at home, acute myocardial infarction and failure, acute renal failure needing dialysis, and respiratory failure needing ventilator support.

At the time of the Veteran's death, he was service connected for PTSD at 50 percent disabling, bilateral hearing loss at 20 percent disabling, and tinnitus at 10 percent disabling.  

The Veteran's DD-214 covering his period of service from October 1964 to April 1967 noted that he served in Vietnam.  Additionally, the Veteran's personnel records show that the Veteran served in Vietnam from May 1965 to May 1966, and was part of the Vietnam Defense and Vietnam Counter-Offensive.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

The Veteran's death certificate reflected that one of the causes of his death was acute myocardial infarction and failure.

The record supports the conclusion that the Veteran had a diagnosis of acute myocardial infarction.  As the Veteran is presumed to have been exposed to herbicides and was diagnosed with a disability presumptively linked to herbicide exposure, the Board finds that service connection for the cause of the Veterans death due to an acute myocardial infarction is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


